EXAMINER'S COMMENT
Claim 16 is rejoined.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Asaf Batelman on 7/9/2021. The application has been amended as follows:
In claim 1, add a space between “45” and “°C” and between “70” and “°C” (line 5).
In claim 2, add a space between “45” and “°C” and between “70” and “°C” (line 8).
In claim 3, add a space between “45” and “°C” and between “70” and “°C” (line 8).
In claim 8, replace “a porous carrier” (line 2) with “the porous carrier material”, add “the” between “surface” and “one” (line 3), replace “a desorption temperature” with “the desorption temperature” (line 4), add a space between “45” and “°C” (line 4), add a space between “70” and “°C” (line 5), and replace “a molecular weight” (line 10) with “the molecular weight”.
Cancel claims 9 and 17.
In claim 10, replace “claim 9” (line 2) with “claim 1”.
In claim 14, replace “a filter” (line 3) with “the filter”.
Replace claim 16, in its entirety, with “A method for preparing the additive releasing material as claimed in claim 8 for use in the smoking article, comprising applying the one or more additive to the surface of the porous carrier, wherein the additive(s) and/or the carrier and/or the amount of the additive(s) are selected to provide the additive release material with the desorption temperature of from about 45 °C to about 70 °C such that the additive(s) is (are) released by desorption after the first 5 or 6 puffs during use of the smoking article under ISO smoking regime, wherein the applying the one or 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the term Drambuie (page 13, line 2), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities: The specification refers to “Figure 1” (page 3, line 26, page 4, line 13) when the single figure presented should not be numbered under the provisions of 37 CFR 1.84(u)(1), spaces are not present between numerical values and their associated units (page 2, lines 6 and 16-17, page 5, lines 17-18 and 21, page 6, line 2, page 8, lines 18-20, 22-24 and 29-32, page 9, lines 22-25, page 10, lines 14-15, page 12, line 3 and page 18, lines 1 and 27), and the trade name or mark Drambuie is used without accompanying generic terminology (page 13, line 2). Appropriate correction is required.
Allowable Subject Matter
Claims 1-6, 8, 10-16 and 19 are allowed. The following is a statement of reasons for allowance/the indication of allowable subject matter:
Banerjea (US 2007/0261706) teaches a cigarette comprising a filter with flavored activated carbon particles distributed throughout the tow that release flavor as the cigarette is smoked [0012], which is considered to meet the claim limitation of predetermined point. It is evident that activated carbon is porous, and the flavor is applied to by spraying it on the surface of the activated carbon particles [0026]. However, Banerjea does not teach or suggest a specific flavorant loading.
Owens Jr. (US 5,228,464) teaches volatile flavorant that is applied to activated carbon in a cigarette (column 1, lines 12-35) and is released from the activated carbon at a temperature between about 50 °C and 300 °C (column 1, lines 36-40). In an example, two grams of ethyl vanillin and 2 grams of ethyl alcohol are combined with 8 grams of activated carbon (column 2, lines 63-68). Owens Jr. additionally teaches that this enhances the mainstream smoke taste (column 2, lines 21-44). However, Owens Jr. does not teach or suggest the ethyl alcohol being retained by the activated carbon after drying, thus indicating that the flavorant ethyl vanillin flavorant would only be released at a specific temperature.
Woodson (US 8,286,642) teaches a flavor delivery article that delivers flavor to a user through a temperature sensitive powder (abstract) that uses pyrazine as a flavorant (column 9, lines 10-25). However, Woodson does not teach or suggest the pyrazine being added to the powder at a specific relative percentage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747